DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
101 Rejection
Applicant’s arguments, see page 11, filed 5/25/22, with respect to claims 1-15 have been fully considered and are persuasive.  The 101 rejection of claims 1-15 has been withdrawn. 

103 Rejection
Applicant’s arguments, see pages 13-14, filed 5/25/22, with respect to claims 1-15 have been fully considered and are persuasive.  The 103 rejection of claims 1-15 has been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art does not teach or render obvious the claimed combination, in particular training a one-dimensional convolutional neural network (CNN) applied a joint of a structure; sending instructions to a modal shaker to induce an input to the structure; receiving, as a result of the induced input, a raw acceleration signal at the joint; computing, based on the trained one-dimensional CNN and the raw acceleration signal, an index value of the joint; and identifying, according to the index value, a presence of a location of structural damage of the structure, wherein the index value represents a likelihood of damage at the joint.
With respect to claims 6 and 11, the prior art does not teach or render obvious the claimed combination, in particular train a one-dimensional convolutional neural network (CNN) for applied a joint of a structure; send instructions to a modal shaker to induce an input to the structure; receive, as a result of the induced input, a raw acceleration signal at the joint; compute, based on the trained one-dimensional CNN and the raw acceleration signal, an index value of the joint; and identify, according to the index value, a presence of a location of structural damage of the structure, wherein the index value represents a likelihood of damage at the joint.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853